Case 2:19-cv-10748-DMG-E Document 28 Filed 07/17/20 Page 1 of 1 Page ID #:257



 1

 2
                                                                   JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 CARLOS HERRERA, an individual,              Case No.: CV 19-10748-DMG (Ex)

12        Plaintiff,                           ORDER ON PARTIES’
13                                             STIPULATION OF DISMISSAL
     v.                                        WITH PREJUDICE [27]
14

15 PEOPLEREADY, INC., a Washington
   corporation; LAMONS GASKET
16 COMPANY, a Delaware corporation;

17 and DOES 1 through 20, inclusive,

18        Defendants.
19
          Pursuant to the Parties’ Stipulation to Dismiss this entire matter with prejudice,
20
     the Court ORDERS AS FOLLOWS:
21
          1.     The above-captioned action is dismissed in its entirety with prejudice;
22
          2.     Each party to bear their own costs, expenses, and attorneys’ fees; and
23
          3.     All scheduled dates and deadlines are VACATED.
24
          IT IS SO ORDERED.
25
     DATED: July 17, 2020                          ______________________________
26                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
27

28

                                               1
